ON REHEARING
Appellants’ original memorandum in support of the motion for rehearing illuminates the facts that a request for supplemental relief was prayed for in both the original and supplemental petitions and that they only acknowledged, in the alternative, improper cumulation. We are cognizant of these facts and find they have no bearing on the result reached in the original opinion. Nor do we find Blaise Parking v. Project Square 221, 409 So.2d 691 (La.App. 4th Cir.1982) persuasive.
Further, appellants’ reliance, in a supplemental memorandum, on Montiville v. City of Westwego, 592 So.2d 390 (La.1992) is misplaced. In Montiville the Supreme Court ruled that a suit for declaratory judgment interrupted prescription on a separately filed ordinary proceeding for damages. It does not, as appellant argues, dispense with the necessity of filing a separate suit.